Exhibit 10.1

 



March 25, 2020

 

Bespoke Extracts, Inc.

323 Sunny Isles Boulevard, Suite 700

Sunny Isles Beach, FL 33160

 

Ladies and Gentlemen:

 

I hereby exchange 1 outstanding share of Series B Preferred Stock of Bespoke
Extracts, Inc. (the “Company”) in exchange for 1 newly created share of Series C
Preferred Stock of the Company, such exchange to be effective upon the Company’s
filing of the Certificate of Designation of Series C Preferred Stock with the
Secretary of State of Nevada. Without limiting the generality of the foregoing,
(i) effective upon such filing, such share of Series B Preferred Stock will
automatically be deemed returned to the Company and cancelled, and the Company
shall issue the 1 share of Series C Preferred Stock to the undersigned and (ii)
this letter agreement will constitute a duly executed share transfer power for
transfer by the undersigned of the Series B Preferred Stock to the Company.



 

Very truly yours,           /s/ Niquana Noel     Niquana Noel          
Acknowledged and agreed:         Bespoke Extracts, Inc.           By: /s/
Niquana Noel     Name: Niquana Noel     Title: Chief Executive Officer    







  



